Smith, Judge.
The appellants jointly were indicted, tried before a jury, and convicted of the offense of cruelty to a child. The evidence before the jury was properly elicited and was sufficient to support the verdict. The court’s charge *543viewed as a whole correctly stated the law applicable to the evidence and the issues, and the appellants were properly sentenced. The enumerations of error presented by both appeals are meritless.
Submitted April 5, 1977
Decided June 13, 1977.
Archie L. Gleason, for Brown.
Harrison, Jolles, Miller & Bush, Charles F. Miller, Jr., for Culbreath.
Richard E. Allen, District Attorney, Evita A. Paschall, Assistant District Attorney, for appellee.

Judgments affirmed.


Bell, C. J., and McMurray, J., concur.